      Case 2:19-cv-01716-JAM-AC Document 29 Filed 02/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RENEE CRAWFORD,                                  No. 2:19-cv-01716 JAM AC PS
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    TRUSS COMPANY AND BUILDING
      SUPPLY, INC.,
15
                         Defendant.
16

17

18          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On January 5, 2021,

20   defendant filed a motion for discovery sanctions to which plaintiff did not respond. ECF No. 22.

21   Based on a review of the record, the court was concerned plaintiff had abandoned this case. On

22   January 20, 2021, the undersigned issued an order to show cause why this case should not be

23   dismissed for failure to prosecute. ECF No. 28. Plaintiff has not responded to the court’s order,

24   nor taken any action to prosecute this case.

25          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

26   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

27   Civ. P. 41(b); Local Rule 110.

28   ////
                                                       1
     Case 2:19-cv-01716-JAM-AC Document 29 Filed 02/05/21 Page 2 of 2


 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: February 4, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
